             Case 2:21-cv-00381-AJS Document 1 Filed 03/22/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                     :
 AFAQ MOHAMED,                                       :   Case No.     2:21-cv-381
                                                     :
                            Plaintiff,               :
          vs.                                        :
                                                     :
 MIDLAND FUNDING, LLC,                               :
                                                     :
                                                     :
                            Defendant.               :


                                         NOTICE OF REMOVAL

        Defendant, Midland Funding, LLC (“Defendant” or “Midland”), by and through its

undersigned counsel, hereby files this Notice of Removal pursuant to 28 U.S.C. §1441(a). The

grounds for this removal are set forth as follows:

        1.      On or about February 1, 2021, Plaintiff, Afaq Mohamed (the “Plaintiff”), filed a

Complaint in the Court of Common Pleas of Allegheny County, Pennsylvania entitled Afaq

Mohamed v. Midland Funding, LLC, at Docket Number 20-012150 (the “State Court Action”).

        2.      Pursuant to § 1446(a), a copy of the Complaint, which constitutes copies of all

“process, pleadings, and orders” in the State Court Action is attached hereto as Exhibit 1.

        3.      Plaintiff’s Complaint arises out of the allegations that Midland violated the Fair

Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (hereinafter, the “FDCA”), in connection

with Midland’s alleged efforts to collect certain debt owed by Plaintiff.

        4.      Plaintiff’s action is a civil action over which this Court has original jurisdiction

under 28 U.S.C. §1331 and is one which may be removed to this Court by Defendant pursuant to

the provisions of 28 U.S.C. §1441(a) because the Complaint alleges violations against Defendant

under the FDCPA.



158411.01279/125512409v.1
              Case 2:21-cv-00381-AJS Document 1 Filed 03/22/21 Page 2 of 4




        5.       This Notice of Removal is being timely filed within thirty (30) days of receipt of

the Complaint as required by 28 U.S.C. §1446(b).

        6.       Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being served

upon Plaintiff and a copy is being filed with the Prothonotary for the Court of Common Pleas of

Allegheny County, Pennsylvania.

        7.       A copy of the Notice of Filing of Notice of Removal, which is being filed with the

clerk of the state court in which the action is pending (and which will be served on Plaintiff’s

counsel pursuant to 28 U.S.C. § 1446(d)), is attached hereto as Exhibit 2.

        8.       This Court is part of the “district and division” embracing the place where the

Complaint was filed—Allegheny County, Pennsylvania—and so this Court is the proper venue for

purposes of removal. 28 U.S.C. § 1446(a).

        9.       This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C. §

1446(a).

        10.      If Plaintiff seeks to remand this case, or this Court considers remand sua sponte,

Defendant respectfully requests the opportunity to submit such additional argument or evidence in

support of removal as may be necessary.




                                                 2
158411.01279/125512409v.1
            Case 2:21-cv-00381-AJS Document 1 Filed 03/22/21 Page 3 of 4




        WHEREFORE, Midland Funding, LLC respectfully requests that this action be removed

to the United States District Court for the Western District of Pennsylvania.


                                             Respectfully submitted,

                                             BLANK ROME, LLP


Dated: March 22, 2021                        /s/ Michael P. Trainor
                                             Michael P. Trainor, Esq., Attorney ID No. 209299
                                             One Logan Square – 130 N. 18th Street
                                             Philadelphia, PA 19103
                                             Tel. (215) 569-5685
                                             Fax (215) 832-5685
                                             Email: mtrainor@blankrome.com
                                             Counsel for Midland Funding, LLC




                                                3
158411.01279/125512409v.1
            Case 2:21-cv-00381-AJS Document 1 Filed 03/22/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Michael P. Trainor, hereby certify that a true and correct copy of the foregoing document
was served upon the following individuals via electronic and regular mail.

                              The Law Firm of Fenters Ward
                              Joshua Ward, Esq.
                              Jordan Kurth, Esq.
                              The Rubicon Building
                              201 South Highland Avenue, Suite 201
                              Pittsburgh, PA 15206
                              jkurth@fentersward.com
                              jward@fentersward.com
                              Counsel for Plaintiff


                                             /s/ Michael P. Trainor___________________
                                             Michael P. Trainor




                                                4
158411.01279/125512409v.1
